Citation Nr: 0738928	
Decision Date: 12/11/07    Archive Date: 12/19/07

DOCKET NO.  97-32 161A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1. Entitlement to service connection for a back disorder 
secondary to service connected status post bilateral inguinal 
hernia repair.

2. Entitlement to service connection for sterility, to 
include special monthly compensation (SMC) based on loss of 
use of a creative organ.

3. Entitlement to an increased rating for status post 
bilateral inguinal hernia repair, currently evaluated as 40 
percent disabling.

4. Entitlement to increased (compensable) rating for 
hemorrhoids.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from November 1980 to November 
1984.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied the benefits sought.  The case was 
previously remanded in August 2001.  

Prior to August 2004, separate ratings had been assigned for 
left and right bilateral inguinal hernia repair, resulting in 
a combined 30 percent evaluation.  Pursuant to an August 2004 
rating, the combined evaluation was increased to 40 percent, 
retroactive to April 1, 1996.  As noted in that decision, the 
Rating Schedule expressly provides that a bilateral hernia 
repair shall be addressed as a single issue for rating 
purposes, with 10 percent added for bilateral involvement, if 
both are compensable.  38 C.F.R. § 4.114, Diagnostic Code 
7338, Note (2007). Consequently, the pertinent issue on 
appeal has been styled as set forth on the first page of this 
decision.

In January 2005, the veteran appeared at a hearing held at 
the RO before the undersigned (i.e., Travel Board hearing).  
In a decision dated in April 2005, the Board denied the 
appeal.  The veteran then appealed to the U.S. Court of 
Appeals for Veterans Claims (Court).  In memorandum decision 
dated in February 2007, the Court set aside the Board's 
decision and remanded the appeal for additional development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the February 2007 memorandum decision, the Court noted 
that the veteran presented three arguments for consideration.  
First, the veteran argued that the October 2001 VA 
examination did not comply with the August 2001 Board REMAND 
order, as the claims file was not available.  See Stegall v. 
West, 11 Vet. App. 268 (1998).   The Court agreed that remand 
was appropriate.  

In addition, the examination and adjudication of the claim 
for service connection for a low back disability, claimed 
secondary to service-connected inguinal hernia residuals, 
must take into consideration the question of whether a back 
condition was aggravated by service-connected inguinal hernia 
residuals.  38 C.F.R. § 3.310(b) (2007).

The Board also notes that additional medical evidence has 
been added to the record since the last SSOC; indeed, since 
the Board decision, and this evidence must be reviewed by the 
RO in the first instance.  See 38 C.F.R. § 20.1304(c) (2007); 
see also Disabled American Veterans (DAV) v. Sec'y of 
Veteran's Affairs, 327 F.3d 1339, 1346 (Fed. Cir. 2003).  
This medical evidence shows that the veteran continues to 
complain of pain which he relates to the inguinal hernias; 
thus, a current examination as to that issue should be 
provided as well.

Second, the veteran contended that VA failed to obtain Social 
Security Administration (SSA) records.  He argued that the 
hearing testimony did not show these were irrelevant.  
However, the Court observed that the veteran testified at his 
hearing that a psychiatrist had evaluated his condition, and 
his representative stated in the hearing that any psychiatric 
claim was "another issue apart from the appeal" that would 
be addressed "apart from the hearing."  The Court concluded 
that "[t]here was no request that these records be obtained, 
and the hearing officer determined, without objection, that 
they were not relevant to the claims under consideration.  
Under these circumstances, there was no duty to obtain the 
records."  The Court noted that the veteran could express 
the relevance of these records and request that they be 
obtained.  However, no such request from the veteran or his 
representative has been received, and the Appellant's Brief 
to the Court did not contain any indication of the potential 
relevance of these records.  

The final argument noted by the Court was that the Board 
erred by considering post-decisional documents when 
determining if the veteran had been provided adequate notice 
under 38 U.S.C.A. § 5103(a).  The Court stated that this 
could be addressed on remand.  The Board observes that the 
veteran was not provided information regarding ratings or 
effective dates, and this notice should be provided upon 
remand.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

However, otherwise, as to the statutory notice elements, it 
is the Board's judgment that the May 2004 letter provided 
adequate notice as to all issues, by advising the veteran of 
the information necessary to substantiate his claims, and of 
his and VA's respective obligations for obtaining specified 
different types of evidence.  See 38 U.S.C.A. § 5103(a); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Although he 
was not explicitly told to provide any relevant evidence in 
his possession, he was told to tell VA about any other 
additional medical evidence that he wanted VA to obtain, and 
he was informed of types of secondary evidence he could 
submit.  He was also told that it was still his 
responsibility to support the claim with appropriate 
evidence.  These statements served to convey the information 
that he should provide any relevant information or evidence 
he possessed.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  Moreover, the subsequent 
readjudications in August 2004 and September 2004 
supplemental statements of the case (SSOCs) cured the timing 
defects.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed.Cir. 
2007) (Mayfield IV); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect).  
Thus, there is no indication of any notice errors that 
affected the essential fairness of the adjudication.  See 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, 
unless the veteran submits arguments indicating he was 
prejudiced by any notice or assistance error, this matter 
will not be further developed.

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with notice as to 
ratings and effective dates, as to all 
issues on appeal.  

2.  Schedule the veteran for a VA 
genitourinary examination to determine the 
current manifestations and severity of 
inguinal hernia residuals.  The entire 
claims folder and a copy of this REMAND 
must be made available to the examiner 
prior to the examination.  

3.  Schedule the veteran for appropriate 
VA examination to determine whether he has 
a low back disability, which is due to or 
aggravated by service-connected inguinal 
hernia residuals.  The entire claims 
folder and a copy of this REMAND must be 
made available to the examiner prior to 
the examination.  All necessary tests and 
studies deemed necessary should be 
accomplished.  The opinion should address 
whether a chronic back disability (if 
present) is proximately due to or the 
result of service-connected inguinal 
hernia residuals, and whether a back 
disability was aggravated by service-
connected inguinal hernia residuals.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).  
The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  It is essential that 
the complete rationale for all opinions 
expressed be provided.  

4.  Schedule the veteran for a VA 
examination to address the severity of any 
current hemorrhoids.  The entire claims 
folder and a copy of this REMAND must be 
made available to the examiner prior to the 
examination.  Any necessary special studies 
should be performed and all pertinent 
clinical findings should be reported in 
detail, and the complete rationale should be 
provided for all conclusions reached.  

5.  After assuring compliance with the above 
development, readjudicate the claims on 
appeal in light of all evidence of record, 
in particular, all evidence received since 
the August and September 2004 SSOCs.  The 
issue of service connection for a back 
disability on a secondary basis should 
include whether a back disability was 
aggravated by service-connected inguinal 
hernia residuals, pursuant to 38 C.F.R. § 
3.310(b) (2007).  If any claim is denied, 
furnish the appellant and his representative 
with a supplemental statement of the case, 
and give them an opportunity to respond, 
before the case is returned to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  However, the 
Board takes this opportunity to advise the appellant that the 
conduct of the efforts as directed in this remand, as well as 
any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claims.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical 
and appreciated.  See 38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
	MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



